Exhibit 10.77

PRODUCT SUPPLY AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this 5th day of
December, 2006, by and between Yarnell Ice Cream Company, Inc., an Arkansas
corporation (the “Processor”) and TCBY Systems, LLC, a Delaware limited
liability company (the “Company”).

RECITALS:

A. The Company supports its individual franchisee locations operated as part of
its TCBY franchise system (the “System”) by negotiating with manufacturers to
secure goods at a price on behalf of the System, and then encourages the System
to purchase those goods for use in its individually owned locations through
Company’s designated distributors.

B. The Processor is in the business of custom manufacturing frozen dairy
products and has facilities, capacity and expertise available and sufficient to
enter into this Product Supply Agreement.

C. The Company desires to have the Processor manufacture and process products at
the Processor’s plant in Searcy, Arkansas (the “Plant”) to be made available to
distributors designated by Company who will purchase the products for resale to
the System.

D. Processor desires to enter into such an agreement with the Company to provide
the desired product.

NOW THEREFORE, in consideration of the covenants hereinafter set forth, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.  PRODUCTS.

Subject to the terms and conditions hereof, the Processor shall prepare,
manufacture, process, and package for the Company those Products identified in
Exhibit A (the “Products”) attached hereto and made a part hereof.  Nothing
contained herein shall grant any degree or rights of exclusivity of
manufacturing to the Processor.

(b)      Company may, from time to time, introduce new products which may be
added to Exhibit A by providing Processor with thirty (30) days written notice;
provided that Processor and Company agrees as to all needed specifications for
the new product(s), pricing and minimum volume requirements, if any.   Processor
will

1


--------------------------------------------------------------------------------


not unreasonably deny Company’s request to add new product(s).  Company may also
introduce product(s) that will be needed for seasonal purposes only, and
Processor agrees to manufacture such seasonal product(s) in amounts designated
by Company from time to time if doing so can be reasonably accomplished;
provided that Processor and Company agree as to all needed specifications for
the seasonal product(s), pricing and minimum volume requirements, if any.
Company agrees to purchase any remaining components after requested production
of a seasonal item with particular attention to those items with minimum order
requirements over and above those needed for the production of the seasonal
item, provided processor consults with Company prior to placing orders with a
minimum that exceeds required production.   Processor agrees to inform Company
promptly in writing if for any reason it is not able to manufacture new
product(s) or seasonal product(s) in the amounts needed.  For purposes of this
Agreement, the new products and seasonal products contemplated by this Section
1(b) shall be considered “Products”.

(c)   Company may remove any Product from Exhibit A by providing Processor
notice in writing of the cancellation of the Product.  Upon receipt of notice of
cancellation of a Product, Processor shall: (i) immediately stop all production
of the Product, (ii) take all reasonable steps to stop cost commitments related
to the Product, and (iii) inform Company of the remaining inventory of finished
product and related components it holds with respect to the discontinued
Product.  Upon receipt of such information, the Company shall have the option to
(a) compensate Processor for all remaining finished or unfinished components of
the cancelled Product in the manner outlined in Section 2(d) below; or (b)
decide to reinstate such Product to Exhibit A.

2.  TERM/TERMINATION.

(a)     This Agreement shall commence upon the date first written above and
shall continue for a period of three (3) years, unless earlier terminated
pursuant to Section 2(b) or 2(c).  Thereafter this Agreement shall automatically
renew for additional one-year periods unless either party gives at least one
hundred and eighty (180) days notice prior to the end of the then current Term
of its intent not to renew.

(b)     The Processor and the Company shall each have the right to immediately
terminate this Agreement if (i) the other party is adjudged bankrupt, or makes a
general assignment for the benefit of creditors, or if a receiver should be
appointed because of its insolvency, or (ii) if the other party shall fail to
perform or observe any of its material obligations under this Agreement and does
not correct such failure within thirty (30) days after written notice from the
non-defaulting party describing such failure (except to the extent other cure
periods for specific material obligations are included elsewhere in the
Agreement, in which case those specific cure periods will apply).

(c)     At the end of the first six months of this Agreement, the Processor and
the

2


--------------------------------------------------------------------------------


Company shall each have the right to terminate this Agreement without cause by
providing the other party at least one hundred and eighty (180) calendar days
notice of termination such notice must be provided in writing in the manner
outlined below.   Notice of termination may occur only after both parties
specifically outline areas of concern and a reasonable period of time is given
to the other party to address and provide reasonable remedies to said concerns
where feasible.

(d)     In the event of termination of this Agreement, the Company shall
purchase from the Processor, for an amount equal to the Processor’s
out-of-pocket cost therefore, packaging inventory and unique ingredients and raw
materials (“Raws”) inventory then in the Processor’s possession which were
purchased by the Processor solely for the production of Company’s Products
hereunder, not to exceed 30 days supply unless agreed to in writing or a result
of minimum order requirements from Company’s required raw material vendors when
minimum exceeds a 30 day supply.  The Company shall purchase any finished goods
inventory of the Products that is in the Processor’s possession on the effective
date of termination; however, the total amount of finished goods shall not
exceed a thirty (30) day supply, calculated based on the average monthly demand
over the previous six months as provided to Processor as outlined in Section
3(a) of this Agreement, unless otherwise agreed to by the parties in writing. 
After notice of termination, all future production and purchases of Raws shall
be mutually agreed upon.  The Company’s and the Processor’s remedies upon any
termination hereunder shall not be to the exclusion of any other remedy
available to the parties, at law or otherwise.

3.     PRODUCTION AND FORECAST.

The Company shall provide to Processor a rolling twelve (12) month forecast of
specific products requirements and anticipated quantities.  On a monthly basis,
Processor and Company will review the forecast and agree upon a monthly
production quantity.   The review and mutually agreed upon monthly production
schedule will be influenced by current product movement, seasonality, and
similar issues, and Processor agrees to follow Company’s instruction regarding
all current and future production needs.  The Processor will deliver within +/-
five percent (5%) the quantity of products ordered within two (2) weeks of its
receipt of production orders, but agrees to only deliver Product to distributors
and/or purchasers specifically authorized by the Company, which may be modified
from time to time by Company’s Purchasing and Distribution Department.

3


--------------------------------------------------------------------------------


4.              DISCONTINUED AND OBSOLETE.

In the event a Product is discontinued or becomes obsolete, the Processor and
Company shall negotiate a disposition of the Product that will include any and
all finished goods, proprietary raw materials and packaging.

5.              SALE PRICE AND TERMS.

(a)     Definitions

i)     Tolling Fee – The price that Company or its designated distributor will
pay Processor for all compounding, filling, quality control, laboratory,
warehousing, administrative, good manufacturing practices compliance, profits
and any other services necessary to produce, prepare for shipment and invoice
the Products.

ii)    Shrink – a cost factor to be applied on a quarterly basis reflecting
Processor’s actual documented per run loss of materials, not to exceed 3% in any
quarter during the term.

iii)   Raws – unique materials and ingredients required by Processor to produce
the Products.

iv)   Manufacturing Costs – Processor’s actual unburdened costs of Raws, and
unique packaging used in the production of Products as manufactured and ready
for shipment.

v)    Per Unit Price – the sum, determined on a Product-by-Product basis, of
Tolling Fee, Shrink, and Manufacturing Costs.

vi)   Company Portion – an amount to be controlled by the Company to be added to
the cost to designated distributors for such Products which may include
franchise royalty, advertising fee, yogurt formulation charges and other amounts
designated by Company from time to time.

vii)  Distributor Purchase Price – the dollar amount specified by Company which
Processor will charge for Products, which may differ from distributor to
distributor.  This Price may or may not include freight charges, prorated or
otherwise, by mutual agreement between Company and Processor.  Distributor
Purchase Prices shall be outlined in Exhibit A and may be subject to adjustment
not more frequently than once per calendar quarter.

viii) viii) Delivered – sold to Company’s designated distributor, FOB
Processor’s Plant.

(b)      Initial Tolling Fee - The Parties hereto agree that the initial Tolling
Fee for use in establishing prices to the Products listed in Exhibit A shall be
equal to [CONFIDENTIAL](1) per gallon or [CONFIDENTIAL](2) per three-gallon tub
for all satisfactory Products produced and delivered hereunder.  If additional
Products are added to this

--------------------------------------------------------------------------------

(1) Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(2) Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC

4


--------------------------------------------------------------------------------


Agreement, the Parties will mutually agree upon Tolling Fees applicable to those
added Products.  Tolling fee is subject to annualized adjustments based upon the
National CPI to be reviewed each December starting 1/1/08 for implementation in
the following quarter.   This CPI adjustment will be taken from data provided by
the U.S. Department of Labor Statistics.

(c)      Quarterly Reviews.  Within forty-five (45) days after the end of each
calendar quarter during this Agreement, the representatives of the parties shall
meet to review the performance of the parties, and the Processor’s Manufacturing
Cost and Shrink.   In the event that there has been an upward or downward change
in the above costs (which may be audited by the Company or its authorized
representatives) the parties shall in good faith apply the agreed upon
adjustment in pricing (Differed Credit /Debit) for the Products commensurate
with such material increase or decrease in cost, such change to be effective
from the beginning of the next pricing period, which will be outlined on a
revised Exhibit A.

(d)      Payment Terms. Terms of payment shall be net 30, which terms shall
apply as between Processor and Company’s authorized distributors.   Company does
not warrant or guarantee payment from the distributors. Processor reserves the
right to withhold credit terms to authorized distributors if payments are not
made within said terms.  Additionally, Processor reserves the right to use
reasonable means to collect past due balances from authorized distributors.

6.     INVOICING REQUIREMENTS.

(a)   Invoicing

(i)  At the time of each delivery of Product, Processor shall issue an invoice
or invoices (in the form and manner as reasonably directed by the Company) to
the relevant designated distributor, or directly to Companyat Company’s option,
requiring payment for the Product so delivered, listing Distributor’s Purchase
Price.  Processor will also send to Company a duplicate copy of each invoice for
deliveries made to designated distributors using electronic means as directed by
the Company.  The Company Portion will either be: (i) placed directly on
Processors invoice by Processor to designated distributor at Company’s request,
(ii) invoiced by Company separately from the Processor’s invoice with both
invoices being provided by Processor to designated distributor, or (iii)
invoiceddirectly by Company to designated distributor on one invoice including
Distributor’s Purchase Price based on Processor’s invoice provided directly to
Company.  The Company may direct from time to time which of the above three
options it requests Processor to use for invoicing Products.  All sales shall be
made FOB at Processor’s manufacturing facility and shall have the freight added
as agreed to by both parties. Payment terms

5


--------------------------------------------------------------------------------


for invoices shall be net 30 days.

(ii) The Per Unit Price shall be deemed to be earned by, and be the sole
property of, the Processor.  The Company Portion shall be deemed to be earned
by, and be the sole property of, the Company.  Any other amount received by the
Company from its designated distributors pursuant to the applicable distribution
agreements or otherwise shall be the sole property of the Company and the
Processor acknowledges and agrees that (A) Processor shall have no right, title
or interest therein and (B) the Company shall have no obligation to account or
otherwise report to Processor with respect to any amounts other than the Per
Unit Price.

(b) Certain Collection Matters

(i) Collection for “One Invoice” Billings. Certain invoices will require the
designated distributors to make payment of the entire amount of the Distributor
Purchase Price to either Processor or Company, in which case the invoicing party
shall act as a collection agent for the other party and be responsible for
remitting the applicable portion of the Distributor Purchase Price to the other
party; provided, however, that each reserves the right to collect amounts owed
directly to it from the designated distributors and shall assign to the other
party upon request its collection rights and otherwise cooperate with the lawful
collection activities of the other party. If Company requests Processor to
collect on its behalf, Processor will require a reasonable administration fee as
mutually agreed to by both parties for such services.  Should Company collect
invoices for Processor, Processor will not pay such administration fee as such
decision is made solely by Company.  In acting as a collection agent for other
party, invoicing party shall use commercially reasonable efforts to collect all
amounts owing from the designated distributors; provided, however, that, in no
event shall invoicing party have any liability for the other party’s uncollected
amounts.    If any amount collected from a designated distributor is equal to
less than the full amount due then such amount shall be allocated pro rata
between the Per Unit Price and the Company Portion.

7.    QUALITY ASSURANCE.

(a)      Quality Standards.  Processor shall manufacture the Products strictly
in accordance with the standards, procedures, specifications, formulations and
recipes from time to time established and provided to Processor by the Company,
and shall handle and store all raw materials and all finished Products in
accordance with the quality controls established by Processor and agreed to by
the Company.

6


--------------------------------------------------------------------------------


(b)      Inspection.  The Processor agrees to make the Plant and its processing
facilities available for inspection by the Company and its authorized
representatives upon the Company’s reasonable request during normal business
hours.   Further, Processor shall maintain appropriate books and records
regarding manufacturing of the Products and collections of accounts hereunder
and shall make such books and records available to the Company and its
authorized representatives for inspection and copying upon reasonable notice. 
Processor shall maintain such books and records for not less than one year
following termination of this Agreement, and the Company’s audit right shall
continue for 6 months.  All Confidential Information (defined below) of
Processor acquired by or disclosed to any employee or agent of the Company
during any such inspection shall be regarded as confidential pursuant to Section
13 of this Agreement.    The Company shall have the right, but not the
obligation, to inform Processor of any quality issues it discovers during
inspection.  Processor’s failure to cure within 15 business days of Processor’s
discovery for non-life threatening and immediately after discovery of life
threatening quality issues will be grounds for immediate termination of this
Agreement, whether such discovery was made as a result of Company’s inspection
or otherwise.

(c)      Compliance with Regulations.  Processor agrees that the Products will
be manufactured, packaged and labeled in compliance with, and will not be
adulterated or misbranded within the meaning of, the Federal Food, Drug and
Cosmetic Act of 1938, or any other federal, state, foreign or local laws or
regulations applicable thereto, will not constitute an article that may not be
introduced into interstate commerce and will be manufactured in substantial
compliance with all applicable federal, state, foreign or local laws and
regulations applicable thereto.  Unless Company otherwise agrees in writing,
Processor will destroy all inventories that are not in conformity with Food and
Drug Administration rules and regulations or any applicable federal, state,
foreign and local laws.  Processor agrees to notify Company promptly of any
regulatory action of which Processor has knowledge that is taken in relation to
it by any federal, state, foreign, county or municipal authority and that
relates to or affects the manufacture, storage, distribution or sale of the
Products.  Without limiting the foregoing, Processor shall obtain all licenses
and certifications necessary to lawfully produce the Products, including any
necessary certifications under applicable bioterrorism laws, and shall deliver
copies of such licenses and certifications to Company or designated distributors
upon request.

(d)      Product Recall and Withdrawal.  Either Party shall immediately advise
and consult with the other as to any Product recall or withdrawal
considerations; provided that Company shall have the absolute right to recall or
withdraw any Product if it reasonably determines in its sole discretion that (i)
such Product is contaminated, (ii) the use and/or distribution of such Product
may pose an immediate threat to Company’s customers or (iii) such Product
otherwise fails to conform to the quality

7


--------------------------------------------------------------------------------


standards set by Company and provided to Processor.  Company shall bear the
reasonable cost of any recall or withdrawal; provided, however, that Processor
shall bear the reasonable cost of any recall or withdrawal that results directly
from or is required as a result of Processor’s manufacture of the Products or
procurement of raw materials used in the manufacture of the Products other than
in strict compliance with this Agreement.

8.  CODE DATING AND LABEL INFORMATION.

Coding and label information shall appear on each case or tub using a form that
complies with any applicable laws and regulations, using information as directed
by the Company as listed in Exhibit C

9.  CONTAINER AND PACKAGING; QUALITY AND PURITY STANDARDS/WARRANTY.

Without limiting any other quality requirements set forth herein, the Processor
shall perform its obligations hereunder in accordance with the best practices of
the industry.  The Processor guarantees that it will comply with the practices
and policies set forth in CFR21.

Product packaging and/or containers shall be suitable for distribution to
Company’s System via motor cargo and shall serve to assure product quality and
purity throughout the distribution process.   In the event of failure of the
containers to provide adequate Product protection and Product purity or quality
is compromised not due to mishandling during the distribution process but due to
manufacturer error, Processor shall provide credit for Products so
compromised.   Processor shall establish a documented process that the Company
can disclose to the individual businesses within its System defining container
faults subject to this warranty and methodology for submission of claims.

10.  INSURANCE AND INDEMNIFICATION.

(a)  Company Indemnification.  Company hereby indemnifies Processor and forever
holds Processor harmless from and against all claims, suits, actions,
proceedings, damages, losses or liabilities, costs or expenses (including
reasonable attorneys’ fees and expenses) arising out of, based upon, or in
connection with (i) any breach of any of Company’s covenants in this Agreement
or (ii) any claim that the use by Processor of the Names and Marks as provided
in this Agreement infringes upon any third party trademark, service mark, or
trade name.

(b)  Processor Indemnification.  Processor hereby indemnifies Company and

8


--------------------------------------------------------------------------------


forever holds Company harmless from and against all claims, suits, actions,
proceedings, damages, losses or liabilities, costs or expenses (including
reasonable attorneys’ fees and expenses) arising out of, based upon, or in
connection with, unless it is at the direction of Company (i) any breach of any
of Processor’s covenants in this Agreement, (ii) any alleged defects in the
manufacture or processing of Products; or (iii) any injuries or damages to
purchasers, users, or consumers of Products arising from defects in the
procurement of raw materials hereunder and the manufacturing, processing or
packaging of Products.

(c)  Conditions of Indemnification.  As a condition of indemnification under
this Section, the party seeking indemnification shall give the other party (for
purposes of this Section called the “Indemnifying Party”) immediate notice of
and copies of all pleadings and correspondence related to the assertion of any
such claim, proceeding, action, or suit and agrees not to settle, compromise, or
otherwise dispose of any such claim, proceeding, action or suit without the
prior written consent of the Indemnifying Party.  The Indemnifying Party shall
hold the Indemnified Party harmless and shall assume the defense or settlement
of any such claim, proceeding, action, or suit at its expense. The Party seeking
indemnity shall reasonably cooperate with the Indemnifying Party in defense of
the action at its own expense.

(d)  Insurance.  At all times during the term of this Agreement, Processor shall
maintain appropriate insurance at commercially reasonable levels of coverage to
cover all of its obligations under this Agreement, including, without
limitation, general liability insurance and malicious product tampering, product
liability, and product recall insurance with respect to the manufacture and sale
of the Products, in each case with minimum coverage of [CONFIDENTIAL](3) per
occurrence.  All such insurance shall be issued by an insurance carrier or
carriers rated A or better by the industry and shall name the Company as an
additional insured on a primary non-contributory basis.  Processor shall submit
to the Company annually a copy of a certificate of insurance evidencing this
coverage and shall give Company at least 30 days prior written notice of any
material modification or termination of the coverage.

11. COMPANY NAMES AND MARKS.

Whenever Processor uses the Company’s proprietary names, trademarks and service
marks attached hereto as Exhibit B (“Names and Marks”), Processor shall affix
the appropriate trademark notice and agrees to use the registration symbol of
“R” in connection with its use of the Names and Marks, or “TM” where the mark
has not been registered federally, and in each instance where appropriate
accompanied by the words

--------------------------------------------------------------------------------

(3) Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

9


--------------------------------------------------------------------------------


“Reg. TM of TCBY Systems, LLC” or a reasonable facsimile thereof or such other
reference as may be designated by Company from time to time.  Where Names and
Marks are used more than once on packaging, in copy or on the Products, the “R”
or “TM” designation need only be used once either on the most prominent use of
the Licensed Name and Mark, or if all uses are of equal prominence, then on the
first use of the Names and Marks in or on each package, copy, or Product. 
Processor shall use the Names and Marks only as trademarks, service marks, or
trade names and shall affix the notice as specified.  Processor shall not have
the right, unless previously agreed in writing by Company, to use other
trademarks, service marks, or trade names on packaging, copy or on the
Products.  Company shall have the right to own and register any such other
trademark, service mark, or trade name which is registerable, and Processor
shall cooperate with Company by providing packaging, labeling, and documentation
as may be required to obtain and maintain such registration.

(a)  Restrictions on Use. Unless Company consents in writing, which consent
shall not be unreasonably withheld, Processor shall use the Names and Marks (i)
for the purposes of and pursuant to this Agreement; or (ii) only in a manner
consistent with the scope of the relevant registration of the Names and Marks or
applications therefore; or (iii) only in the manner permitted and prescribed by
Company as set forth herein; or (iv) only with respect to Products; or (v) only
to label and sell Products to designated distributors.

(b)  Recognition of Goodwill. Processor recognizes the value of the goodwill 
associated with the Names and Marks and acknowledges that the Names and Marks
and all rights therein and goodwill pertaining thereto belong exclusively to
Company.

(c)  Validity of Other Agreements.  Processor agrees that it will not, during
the term of this Agreement or thereafter, attack the title or any rights of
Company in and to the Names and Marks, or any other license agreement or
franchise agreement involving the Names and Marks to which Company is a party.

(d)  Validity of Licensed Names and Marks.  Processor agrees that it will not
intentionally destroy, impair or in any way impede the effect and validity of
the Names and Marks.

(e)  Infringement.  Processor agrees to assist Company, at Company’s cost and
expense, to the extent necessary in the procurement of any protection or to
protect any of Company’s rights to the Names and Marks.

12.     NOTICE.

All notices, requests, demands, and other communications hereunder by which
either party is to be legally bound shall be in writing and shall be given (i)
by Federal

10


--------------------------------------------------------------------------------


Express (or other established express delivery service which maintains delivery
records), (ii) by hand delivery, (iii) or by facsimile transmission, to the
parties at addresses set forth below or at such other address given by like
notice.  Notices shall be deemed effective upon receipt.

If to the Processor:

 

Yarnell Ice Cream Company, Inc.

 

 

205 South Spring Street

 

 

Searcy, Arkansas 72143

 

 

Attn: Christina Yarnell

 

 

 

If to the Company:

 

 

 

 

 

 

 

TCBY Systems, LLC

 

 

2855 East Cottonwood Parkway

 

 

Suite 400

 

 

Salt Lake City, Utah 84121

 

 

Attn: Director of Purchasing

 

 

With copy to: Legal Department

 

13.     CONFIDENTIALITY AGREEMENT.

The Parties agree that they will not disclose any Confidential Information which
each has received about the other Parties by virtue of their relationship under
this Agreement to any person other than to their employees or agents and then
only on a “need to know” basis to fulfill the terms of this Agreement, nor will
the Parties use any Confidential Information which is received by virtue of the
relationship under this Agreement for their own benefit or for the benefit of
any third party without the prior written consent of the disclosing party except
as specifically provided for herein.  The Parties will ensure that all of its
representatives who obtain access to Confidential Information are informed of
the confidential nature of the information which they receive and that they are
bound by the obligation to maintain its confidentiality in accordance with all
the terms hereof.  “Confidential Information” shall mean all information with
respect to the business of each of the Parties, including but not limited to the
marketing, sales, formulations (including yogurt formulations), specifications,
methods of manufacture, distribution, franchising, names of agents and
franchisees, inventions, equipment, know-how, pricing and purchasing of the
Parties which is considered confidential by the disclosing Party and which is
received by virtue of the Relationship created by this Agreement.  The parties
agree that irreparable harm will result if this provision is breached and
monetary damages will not make the aggrieved

11


--------------------------------------------------------------------------------


party whole, and jointly agree that a court ordered injunction or restraining
order would be appropriate to stop the misuse of any Confidential Information by
the breaching party.  This provision shall survive any termination or expiration
of this Agreement.   Confidential Information shall not include any information
that was (i) was in the possession of the receiving Party at the time of such
disclosure by the disclosing Party, (ii) becomes available to the receiving
Party on a non-confidential basis from a source other than the disclosing Party,
provided that such source is not bound by a confidentiality agreement with the
disclosing Party; or (iii) was already known to the general public or
subsequently became known to the general public through no fault or omission on
the part of the receiving Party or (iv) was independently developed by the
receiving Party employees without use of the Confidential Information.

14.     NON-COMPETITION AGREEMENT.

Processor agrees not to undertake any manufacture of other products for other
parties which shall diminish or preclude their ability to perform the
obligations that they have agreed to herein.

15.     FORCE MAJEURE.

Neither Company nor Processor shall be liable for loss or damage or deemed to be
in breach of this Agreement if their failure to perform obligations results
from: (i) compliance with any law, regulation, requirement or instruction of any
federal, state, municipal or foreign government or any department or agency
thereof; (ii) acts of God; (iii) fires, strikes, embargoes, war or riot; or (iv)
any other similar event or cause beyond the reasonable control of the other
Party. Any delay resulting from any of said causes shall extend performance
accordingly or excuse performance, in whole or in part, as may be reasonable,
except that said causes shall not excuse payments of amounts owed at the time of
such occurrence.   Should such Force Majeure extend beyond 90 days, the other
party may terminate the Agreement by providing written notice to the other party
in accordance with section 2(d).

16.     MISCELLANEOUS.

(a)  It is agreed that neither party has made or is making any representations
or warranties, express or implied, not explicitly set forth in this Agreement,
the exhibits and the attached letters hereto, that this Agreement and its
exhibits and attachments represent the entire Agreement between the parties
hereto and it cancels and supersedes all earlier agreements, written or oral,
and that no waiver, modification, or change of any of the terms of this
Agreement shall be valid unless set forth in writing signed by both parties.

(b)  If any condition, term, or covenant of this Agreement shall at any time be

12


--------------------------------------------------------------------------------


held to be void, invalid, or unenforceable, such condition, covenant, or term
shall be construed as severable and shall attach only to such condition,
covenant or term and shall not in any way affect or render void, invalid, or
unenforceable any other condition, covenant, or term of this Agreement, and this
Agreement shall be carried out as if such void, invalid, or unenforceable term
were not embodied herein.

(c)  This Agreement shall inure to the benefit of the parties and their
successors, and assigns (provided the assignment does not violate the terms
hereof and the assignment is made with the consent of the other party, which
consent will be at the sole discretion of the other party, and shall be binding
upon the parties, their successors, and assigns.

(d)  This Agreement shall be governed by the internal laws of the State of Utah,
without regard to conflicts of law principles.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

YARNELL ICE CREAM COMPANY, INC.

 

TCBY SYSTEMS, LLC

 

 

 

By:

/s/ James Fink

 

 

By:

/s/ Michael Ward

 

 

 

 

Title: President

 

Title: Exec. VP, Chief Legal Officer

 

 

 

Date: December 5, 2006

 

Date: December 5, 2006

 

13


--------------------------------------------------------------------------------



EXHIBIT A

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions
have been filed separately with the SEC]

14


--------------------------------------------------------------------------------


Exhibit B

TCBY®

“TCBY” THE COUNTRY’S BEST YOGURT®

BERIYO™

YOVANA®

15


--------------------------------------------------------------------------------


Exhibit C

Example of case labeling

16


--------------------------------------------------------------------------------